Exhibit 10.33

AGREEMENT ON CASINO BERTH TRACT

THIS AGREEMENT is made and entered on the 15th day of August, 2002, by and
between the following parties—

the SECRETARY OF STATE for and on behalf of the State of Mississippi in his
capacity as land commissioner for the State of Mississippi and as trustee of the
Public Trust for Tidelands and Submerged Lands (STATE); and

ISLE OF CAPRI CASINOS, INC. and RIVERBOAT CORPORATION OF MISSISSIPPI, a
Mississippi corporation, doing business as the Isle of Capri Casino (ISLE).

 

I.

PURPOSE OF AGREEMENT

(1) On the 15th day of August, 2002, STATE and ISLE along with the City of
Biloxi (CITY) and the Board of Trustees of State Institutions of Higher Learning
(IHL) entered into a Compromise and Settlement Agreement pertaining to the
parties’ claims and interests in the POINT CADET PROPERTY as defined in that
agreement, said agreement hereinafter referred to as the POINT CADET AGREEMENT.

(2) ISLE currently leases from the STATE, CITY, and IHL certain areas of the
POINT CADET PROPERTY for the operation of facilities used in association with
the Isle of Capri Casino in Biloxi, Mississippi.

(3) On May 12, 1992, ISLE and Biloxi Port Commission (BPC) executed an Amendment
and Restatement of Berth Rental Agreement. On August 13, 1996, ISLE and BPC
entered a Second Amendment to Berth Rental Agreement for the purpose of
substituting a new legal description for the location of its gaming vessel. On
December 14, 1999, ISLE and BPC entered a Third Amendment to Berth Rental
Agreement. Said Amendment and Restatement of Berth Rental Agreement, together
with any additional amendments and restatements to said lease and all renewals
and extensions as provided therein, are hereinafter collectively referred to as
the BERTH RENTAL AGREEMENT. The area covered by the BERTH RENTAL AGREEMENT is
depicted by cross-hatching on the plat attached hereto as Exhibit A, hereinafter
referred to as the BERTH TRACT.

(4) Future plans for the BERTH TRACT by ISLE will require the dredging of a
certain area currently covered by the POINT CADET AGREEMENT and the wharfing and
filling of a certain area currently covered in the BERTH RENTAL AGREEMENT. The
areas to be dredged and wharfed are depicted by cross-hatching on the plat
attached hereto as Exhibit B.

(5) Ancillary to the POINT CADET AGREEMENT, it is the desire of STATE and ISLE
to set forth in this Agreement the mutual understanding of the parties
concerning, the BERTH RENTAL AGREEMENT and the BERTH TRACT.



--------------------------------------------------------------------------------

II.

TERMS OF UNDERSTANDING

(1) STATE acknowledges and recognizes the BERTH RENTAL AGREEMENT.

(2) For the purpose of reconfiguring the BERTH TRACT in order to accommodate a
larger gaming vessel to be operated by ISLE, STATE finds acceptable, and hereby
consents to, the dredging. wharfing and filling by ISLE of the areas shown in
Exhibit B attached hereto insofar as covered in Department of the Army Permit
Number MS99-02967-U.

(3) STATE will cooperate in the amending CITY LEASES to the extent necessary to
take into account the BERTH TRACT.

(4) So long as the BERTH TRACT remains under lease to ISLE from BPC, STATE will
seek no additional rent from ISLE for occupation or use of tidelands in BERTH
TRACT other than as provided under Paragraphs III(4) and IV(l) of the POINT
CADET AGREEMENT.

(5) In the event that BPC ceases to exist, or in the event that STATE is
determined to be the leasing authority for the BERTH TRACT, then STATE agrees it
will lease the BERTH TRACT to ISLE on the same terms then contained in the BERTH
RENTAL AGREEMENT, provided (i) ISLE is at the time operating a gaming vessel on
said tract with adjoining land based facilities, and (ii) the BERTH RENTAL
AGREEMENT provides for the rent to be paid in cash and such rental provisions
were negotiated at arms length.

(6) To the extent required by the location of the proposed ISLE multi-level
parking garage described in Paragraph V of the POINT CADET AGREEMENT, STATE will
cooperate in amending the boardwalk easement set forth in the BERTH RENTAL
AGREEMENT.

(7) State recognizes and acknowledges all agreements, contracts, or covenants
either created by or incurred in conjunction with the issuance of bonds or any
other form or secured financing which encumbers any portion of the BERTH TRACT
or is secured by a pledge of either rents generated by or income created by any
portion of the BERTH TRACT.

 

IX.

Miscellaneous

(1) This Agreement shall be binding on and inure to the benefit of the
successors and assigns of the parties hereto.

(2) The parties hereto agree to amend this Agreement from time to time to
incorporate more specific descriptions of property and tracts depicted on the
plats or exhibits attached hereto, as such descriptions become available.

(3) STATE and ISLE hereby agree and stipulate that no resolution reached in this
Agreement will be used in any proceeding or litigation, either offensively or
defensively, relating to any claim or interest involving any other property
beyond the BERTH TRACT.

 

2



--------------------------------------------------------------------------------

(4) To the extent the rights, obligations, covenants and duties herein affect
the use, possession, disposition, assignment, transfer, lease or encumbrance of
real property, those rights obligations, covenants, and duties shall run with
the land described herein as the BERTH TRACT.

(5) All terms in this Agreement printed in all capital letters and not defined
herein shall have the meaning as defined in the POINT CADET AGREEMENT described
in Paragraph I(1) hereof.

(6) The Attorney General of the State of Mississippi approves this AGREEMENT in
his capacity as legal counsel for STATE.

(7) This AGREEMENT shall take effect at the same time the POINT CADET AGREEMENT
shall take effect.

 

STATE OF MISSISSIPPI, BY AND THROUGH ERIC CLARK, SECRETARY OF STATE

AND

ERIC CLARK, SECRETARY OF STATE, AS TRUSTEE OF THE PUBLIC TRUST TIDELANDS

By

 

/s/

 

ERIC CLARK

 

Executed this the 12th day of August, 2002

 

3



--------------------------------------------------------------------------------

ISLE OF CAPRI CASINOS, INC, A DELAWARE CORPORATION

AND

RIVERBOAT CORPORATION OF MISSISSIPPI, A MISSISSIPPI CORPORATION, DOING BUSINESS
AS THE ISLE OF CAPRI CASINO

By

 

/s/

Name

 

John M. Galloway

Office

 

President

 

Executed this the 15th day of August, 2002

Attest:

 

/s/

Name

 

Rexford Yeisley

Office

 

SVP & CFO

 

Executed this the 15th day of August, 2002

 

APPROVED BY:

/s/

RONNIE MUSGROVE, GOVERNOR

Executed this the 13th day of August, 2002

MIKE MOORE, ATTORNEY GENERAL

FOR THE STATE OF MISSISSIPPI

IN HIS CAPACITY AS LEGAL COUNSEL

FOR, ERIC CLARK, SECRETARY OF STATE AND BOARD OF TRUSTEES OF STATE INSTITUTIONS
OF HIGHER LEARNING

 

By

 

/s/

 

Mike Moore

 

Executed this the 13th day of August, 2002

 

4